UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22843 Center Coast MLP & Infrastructure Fund (Exact name of registrant as specified in charter) 1100 Louisiana Street Suite 5025 Houston, TX 77002 (Address of principal executive offices) (Zip code) Dan C. Tutcher Center Coast Capital Advisors, LP 1100 Louisiana Street Suite 5025 Houston, TX 77002 (Name and address of agent for service) registrant's telephone number, including area code: (713) 759-1400 Date of fiscal year end: November 30 Date of reporting period: November 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. REPORTS TO STOCKHOLDERS. The Report to Shareholders is attached herewith. Annual Report: November 30, 2013 2013 Annual Report 2 CENTER COAST MLP & INFRASTRUCTURE FUND NOVEMBER 30, 2013 Table of Contents Fund Overview 3 Shareholder Letter 4-6 Summary of Investments 7 Schedule of Investments 8-9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Statement of Cash Flows 13 Financial Highlights 14 Notes to Financial Statements 15-23 Report of Independent Registered Public Accounting Firm 24 Other Information (unaudited) 25-28 Fund Management (unaudited) 29-30 2013 Annual Report 3 CENTER COAST MLP & INFRASTRUCTURE FUND (CEN) Fund Overview Center Coast MLP & Infrastructure Fund (“CEN”) is an actively managed fund that invests in a portfolio of master limited partnerships and energy infrastructure companies. The Fund is structured to provide investors with: • Tax-deferred monthly distributions expected with the potential for growing distributions and capital appreciation over time • A core portfolio of high quality midstream MLPs focused on durability of long term cash flows • A tactical opportunistic sleeve designed to capitalize on market dislocations amongst upstream, midstream, and downstream MLPs and energy infrastructure investments • Access to private investment opportunities within the energy infrastructure sector on a co-invest and direct invest basis • Simplified tax reporting: Investors in the Fund will receive a single Form 1099 as opposed to receiving a schedule K-1 from each MLP • Access to Center Coast Capital Advisors, LP (the “Advisor”), an employee-owned investment manager with MLP owner operator experience Investment Objective The Fund’s investment objective is to provide a high level of total return with an emphasis on distributions to shareholders. The “total return” sought by the Fund includes appreciation in the net asset value of the Fund’s common shares and all distributions made by the Fund to its common shareholders, regardless of the tax characterization of such distributions, including distributions characterized as return of capital. Subsector Composition (as of 11/30/13) Investment Approach Core MLP Holdings Generally, the Fund anticipates making core investments in MLPs and energy infrastructure companies that have (1) traditional fee-based businesses (2) high barriers to entry, (3) low direct commodity price exposure and (4) low demand elasticity or the potential for demand destruction. Examples include interstate pipelines, intrastate pipelines with long-term contracts and diversified revenue streams, and crude and gas storage and terminal facilities. Opportunistic Trades The Fund may invest a portion of its portfolio in shorter-term investments. These opportunistic transactions may be based on Center Coast’s view of factors including, but not limited to, market dislocations, projected trading demand imbalances, short-term market catalysts, commodity price volatility and interest rates and credit spreads along with other issuerspecific developments. Private Investments The Fund intends to allocate up to 20% of its portfolio to private investment opportunities. The Fund anticipates making investments in a limited number of carefully selected private investments. The Fund’s private investments may include investments in entities formed to own and operate particular energy infrastructure assets, but will not include interests in private investment funds. 2013 Annual Report 4 CENTER COAST MLP & INFRASTRUCTURE FUND (CEN) Shareholder Letter Dear Fellow Shareholders: We are pleased to present the inaugural Center Coast MLP & Infrastructure Fund (“the Fund” or “CEN”) Annual Report for the period ending November 30th, 2013. The Fund commenced operations on September 26th, 2013. Fund and Market Recap For the period of September 26, 2013 until November 30, 2013 (the “Reporting Period”), the Fund provided a total return1 of +1.88% on a net asset value (“NAV”) basis net of expenses and corporate taxes and including the reinvestment of dividends. This can be compared to the total return reinvested of +6.71% for the broader equity markets as defined by the Standard and Poor 500 Index (“S&P 500”) (a capitalization-weighted index of 500 stocks, designed to measure performance of the broad domestic economy), 3.36% for the Alerian MLP Index (a composite of the 50 most prominent energy MLPs calculated by Alerian using a float-adjusted, capitalization-weighted methodology) and 4.06% for the Wells Fargo MLP Index (a float-adjusted, capitalization-weighted index of energy MLPs with a market capitalization of at least $200 million at the time of inclusion) over the same time period. The Fund declared its first monthly Common Share distribution of $0.1042 per share, payable beginning on November 27th, 2013. The Fund anticipates making regular monthly distributions. At the end of the Reporting Period, the market price of the Common Shares $18.46, while the NAV per Common Shares was $19.31; a discount of -4.40%. The initial distribution represents an annualized distribution rate of 6.48% based on the November 30, 2013 NAV per share and 6.25% based on the initial public offering price.2 Performance Analysis Despite growing distributions and attractive yields, Master Limited Partnerships (“MLPs”) in general, underperformed the broader equity markets over the past 12 months, and The Fund underperformed for the Reporting period. Underperformance of the Fund versus the S&P 500 for the Reporting Period may be attributable to several macro headlines primarily relating to speculation regarding Federal Reserve’s tapering of stimulus policies. In addition to these macro headlines, MLPs were negatively influenced by several micro factors, including comparably weaker earnings, ex-dates, tax loss and gain harvesting, and selling to make room for several large equity transactions. For context regarding portfolio space making, approximately $10.2 billion of equity was raised during the Fourth Quarter, approximately $4.4 billion of which was related to eight IPOs, one being the largest MLP IPO in history. Another micro factor that impacted results was the relative weakness of the Kinder Complex (Tickers: KMI, KMP, KMR, EPB), as KMR and EPB, two overweight positions in CEN, returned -2.41% and +1.23%, respectively. The underperformance of the Kinder Complex was at least partly in response to certain analysts attacking the classification of growth versus maintenance capital expenditures (“Capex”) in their CO2 / Crude Oil segment as well as the overall level of maintenance Capex across the pipeline business. We viewed the grounds for such attack mostly baseless, with our views later supported by Rich Kinder’s webcasted counterargument, as well as insider buying in the name. As permitted under the Investment Company Act of 1940, the Fund utilizes leverage to provide additional capital. Although the use of this leverage increases the potential volatility of the Fund’s NAV, we use leverage with the objective of increasing the net income and distributions available to shareholders. As of November 30, leverage represented 26% of the Fund’s managed assets. All of the Fund’s leverage is variable rate and its weighted average rate for the Reporting Period was 1.05%. Although 2013 started very strong, the last nine months of the year can be summarized as being somewhat fickle for MLP performance. Nonetheless, overall we view 2013 as a successful year for the MLP asset class, as strong absolute returns and key transformational events not only provided solid MLP 2013 returns, but better positioned the asset class for years to come. Annual distribution growth for the Fund’s portfolio holdings exceeded expectations, with the Fund’s underlying holdings delivering a weighted average distribution increase of approximately 8.00% for their fiscal year. Such underlying growth was primarily the direct result of previous Capex by MLPs in the form of both acquisitions and organic (new build) expenditures. In 2012, MLPs as a sector invested $38.8 billion in new acquisition Capex and $22.4 billion in 2013 Annual Report 5 CENTER COAST MLP & INFRASTRUCTURE FUND (CEN) Shareholder Letter - Continued organic Capex.3 Those 2012 investments drove the impressive MLP distribution growth in 2013. In 2013, MLPs greatly exceeded the previous year’s acquisition and organic Capex figures with approximately $46.6 billion and $30.2 billion invested, respectively.3 In continuation of the energy infrastructure build out, MLPs are expected to maintain similarly large Capex programs as they are forecasted to spend approximately $29.4 billion in organic Capex in 2014.3 These capital expenditures are in response to the rapid production growth taking place in the U.S. today and provide us clear insight into the potential distribution growth in 2014 and beyond. While returns were lower than the broader markets on a relative basis, they were quite strong on an absolute level. Nonetheless, we believe the performance delta was driven by several variables with the most notable being concerns and speculation around rising interest rates, potential personal and MLP tax reform, and magnitude of equity issuances. Though these factors greatly impacted 2013 annual performance, we believe them to be somewhat non-recurring and/or resolved/muted heading into 2014. We also look favorably on MLP fundamentals as the sector should continue to benefit from record volumes of hydrocarbons being produced in the U.S. Growing supplies are driving increased volumes across midstream assets and strong demand for new infrastructure. Thus, with the role of MLPs in the infrastructure build-out well-intact, resolution to the impediments of 2013, and continued strong funds flows, we maintain a positive outlook on the future prospects for the Fund for 2014 and beyond. The Fund’s holdings exited the fiscal year with an approximate distribution yield of 6.10%. Center Coast Capital forecasts the 2014 distribution growth rate of these same holdings to be 8-10%. We believe these two variables alone are enough to provide strong catalysts for prospective total return. Outlook for 2014 In addition to MLP’s strong fundamental backdrop, we foresee a less eventful 2014 as many of the events, or rather crises, that burdened 2013 may be non-recurring and/or resolved. Further, we view the selloffs around the 2012 Presidential election, fiscal cliff, and debt ceiling deadlines as specific events. Also, the selling off of MLPs in connection with quantitative easing (“QE”) tapering speculation should be greatly reduced given the Fed’s announced plan to taper, yet maintain interest rate levels during a mid-December Federal Open Market Committee (“Committee”) meeting. The Committee’s plan involves the reduction of the Federal Reserve’s Treasury and agency MBS purchases by $5 billion apiece, leaving new purchase rates at $40 billion and $35 billion per month, respectively. Despite this announced taper, the Committee expects to maintain the Fed Funds rate well past the 6.5% unemployment rate (currently 7.0%), especially if inflation is projected to remain below 2.0%. The Committee also lowered its interest rate projections for 2015 and 2016. In addition to a cooperative Fed, investor concerns can also be mitigated by the fact that while interest rates have risen substantially over the past 12 months, they remain quite low on an absolute basis (U.S. 10 Year Treasury was 2.74% on 11/29/13). Even if interest rates were to substantially increase, the Fund’s underlying holdings should be well shielded from negative cost implications as their debt structures are approximately 80.0% fixed at a 5.5% interest rate maturing in 12/26/22 on average. Additionally, the Fund’s holdings do not appear to have material near term, fixed debt maturities. We also believe concerns around potential MLP tax code reform have been greatly reduced given the reintroduction of the MLP Parity Act this past April. Such legislation would further safeguard the MLP tax status and proposes the extension of MLP eligibility to alternative energy sources (e.g. renewables). Such legislation has not yet been enacted but has bi-partisan support as the bill was proposed to the House and Senate by a consortium of both Democratic and Republican leaders. Equity issuances were also a large detractor to the MLP sector’s 2013 performance as approximately $33.9 billion of new equity was issued into the market.3 While Capex programs are expected to continue in the future, the equity forecasted to support such growth may be less than that of 2013 as only $18.4 billion of new equity is forecasted to be issued in 2014.3 2013 Annual Report 6 CENTER COAST MLP & INFRASTRUCTURE FUND (CEN) Shareholder Letter - Continued As always, we appreciate your investment with us and please feel free to contact us should you have any questions. Best Regards, Dan C. Tutcher Robert T. Chisholm Portfolio Manager Portfolio Manager The foregoing reflects the thoughts and opinions of Center Coast Capital Advisors, LP at a specific point in time, is subject to change without notice, based on market and other conditions, and should not be relied upon as research or investment advice or as a recommendation of any kind. The foregoing may also include forward looking statements that involve risk and uncertainty, and there is no guarantee that any predictions will come to pass. There can be no assurance that the Fund will achieve its investment objective. 1 Total return is based on the combination of reinvested dividend, capital gain and return of capital distributions, if any, at prices obtained by the Dividend Reinvestment Plan, changes in NAV per share for NAV returns and changes in Common Share price for market value returns. Total returns do not reflect a sales load. Past performance is not indicative of future results. 2 Distributions may be paid from sources of income other than ordinary income, such as short term capital gains, long term capital gains or return of capital. The Fund expects to distribute cash in excess of its earnings and profits to Common Shareholders which may be treated as a return of capital to the extent of the Common Shareholders’ bases in the Common Shares, although no assurance can be given in this regard. Return of capital distributions to Common Shareholders are generally tax deferred but will result in a reduction in basis in their Common Shares, which may increase the capital gain, or reduce capital loss, realized upon sale of such Common Shares. 3 Source: Wells Fargo MLP Monthly: December 2013 2013 Annual Report 7 CENTER COAST MLP & INFRASTRUCTURE FUND Summary of Investments As of November 30, 2013 (unaudited) Security Type/Sector Percent of Total Net Assets Master Limited Partnership Shares Diversified 52.8% Natural Gas/Natural Gas Liquids 27.6% Refined/Crude Oil 24.0% Gathers & Processors 16.3% Exploring & Production 9.5% General Partners 2.8% Total Master Limited Partnership Shares 133.0% Short-Term Investments 0.0% Total Investments 133.0% Liabilities in Excess of Other Assets (33.0%) Total Net Assets 100.0% The accompanying notes are an integral part of these financial statements 2013 Annual Report
